DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 28-47 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gilboa (Pub. No.:  US 2004/0249267)
Regarding claim 28, Gilboa discloses medical system comprising:
an image capture probe having a camera at a tip of the image capture probe [see 0046, 0146] by disclosing a flexible tube having a miniature camera at its tip [see 0002];
a sensor system [see 0009, 0015, 0046] by disclosing providing a flexible, steerable catheter with a position sensor element located near a distal tip of the catheter, the position sensor element being part of a position measuring system measuring a position and a pointing direction of the tip of the catheter relative to a three-dimensional frame of reference [see 0009];
a processor configured to:
receive an image from the camera of the image capture probe when the image capture probe is located within an anatomic region of a patient anatomy [see 0046, 0146];
identify a position of the tip of the image capture probe based on information received from the sensor system [see 0043, 0046, 0146];

define a subregion of a model of the anatomic region, the subregion corresponding to an area surrounding the tip of the image capture probe, the subregion including a plurality of virtual tissue structures [see 0016-0017, 0043, 0046] by designating a target location by use of computerized tomography data generated from the branched structure [see 0016].
compare (inherently via best fitting, emphasis added) the tissue structure to at least a portion of the plurality of virtual tissue structures to identify a best matched virtual tissue structure [see 0046, 0146-0153, 0156, 0160-0161] by disclosing collection of multiple reference points on the interior surface of an airway followed by fitting of a geometrical model (typically a cylinder) to these points. Registration is then achieved by correlating this geometrical model to the corresponding feature(s) in a model [see 0156];
perform a registration of the image to the model of the anatomic region based on identification of the best matched virtual tissue structure to identify a virtual probe position for the tip of the image capture probe with respect to the model [see 0046, 0146-0153, 0156, 0160-0161] by disclosing collection of multiple reference points on the interior surface of an airway followed by fitting of a geometrical model (typically a cylinder) to these points. Registration is then achieved by correlating this geometrical model to the corresponding feature(s) in a model [see 0156].

Regarding claim 29, Gilboa discloses wherein boundaries of the subregion are defined based on a stackup of sensor tolerances for the sensor system [see 0139, 0153-0160].

Regarding claim 30, Gilboa discloses wherein boundaries of the subregion are defined based on anatomic movement that includes at least one of patient breathing or tissue deformation in response to surgical instrumentation [see 0153-0160].

Regarding claim 31, Gilboa discloses identify structural aspects of the tissue structure in the image [see 0046-0047, 0146-0153, 0160] and identify a subset of the plurality of virtual tissue structures that match the structural aspects (shape) [see 0046, 0146-0153, 0160-0161] by disclosing Images taken from different positions along each branch are correlated to identify visible features which are present in plural images (step 130). These features may be any permanent or temporary visible features, including small blood vessels, localized variations in surface shape or color, and dust or other particles [see 0161].

Regarding claim 32, Gilboa discloses compare the tissue structure to the subset of the plurality of virtual tissue structures to identify the best matched virtual tissue structure [see 0046, 0146-0153, 0160-0161].

Regarding claim 33, Gilboa discloses guide movement of the image capture probe within the patient anatomy based on the registration [see 0152].

Regarding claim 34, Gilboa discloses generate the model of the anatomic region, wherein the model is three-dimensional [see 0152].

Regarding claim 35, Gilboa discloses a method for guiding a flexible catheter within a patient anatomy, the method being implemented using a processor [see 0153] and comprising:
receiving an image from a camera positioned at a tip of an image capture probe housed within the flexible catheter, the image capture probe being located within an anatomic region of the patient anatomy [see 0046, 0146] by disclosing a flexible tube having a miniature camera at its tip [see 0002];

identifying a tissue structure in the image [see figs 11, 12A-12B];
defining a subregion of a model of the anatomic region, the subregion corresponding to an area surrounding the tip of the image capture probe and including a plurality of virtual tissue structures [see 0016-0018, 0043, 0046, 0146-0153, 0156, 0160-0161] by designating a target location by use of computerized tomography data generated from the branched structure [see 0016];
comparing (inherently via best fitting, emphasis added) the tissue structure to at least a portion (branch portion) of the plurality of virtual tissue structures (airway branch structures) to identify a best matched virtual tissue structure [see 0046, 0146-0153, 0156, 0160-0161]; 
performing a registration of the image to the model of the anatomic region based on identification of the best matched virtual tissue structure to thereby identify a virtual probe position for the tip of the image capture probe with respect to the model [see 0018, 0046, 0146-0153, 0156, 0160-0161].

Regarding claim 36, Gilboa discloses guiding movement of the image capture probe within the patient anatomy based on the registration [see 0152].

Regarding claim 37, Gilboa discloses wherein defining the subregion of the model comprises:
defining boundaries of the subregion based on a stackup of sensor tolerances for the sensor system [see 0139, 0153-0160] by disclosing the intersection (or point of closest proximity) of all of these 

Regarding claim 38, Gilboa discloses wherein defining the subregion of the model comprises: defining boundaries of the subregion based on anatomic movement that includes at least one of patient breathing or tissue deformation in response to surgical instrumentation [see 0153-0160].

Regarding claim 39, Gilboa discloses identifying structural aspects (shape) of the tissue structure in the image [see 0146-0152]; 
identifying a subset of the plurality of virtual tissue structures that match the structural aspects (shape/cylinder) [see 0046, 0146-0153, 0156, 0160-0161] by disclosing collection of multiple reference points on the interior surface of an airway followed by fitting of a geometrical model (typically a cylinder) to these points. Registration is then achieved by correlating this geometrical model to the corresponding feature(s) in a model [see 0156] and the two resulting cylinders are sufficient to uniquely define a best fit mapping [see 0160].

Regarding claim 40, Gilboa discloses wherein comparing the tissue structure to at least the portion of the plurality of virtual tissue structures comprises:
comparing (inherently via best fitting, emphasis added) the tissue structure to the subset of the plurality of virtual tissue structures (branch portions/fiducial points) to identify the best matched virtual tissue structure [see 0046, 0146-0153, 0156, 0160-0161] by disclosing collection of multiple reference points on the interior surface of an airway followed by fitting of a geometrical model (typically a cylinder) to these points. Registration is then achieved by correlating this geometrical model to the corresponding feature(s) in a model [see 0156].

Regarding claim 41, Gilboa discloses wherein comparing the tissue structure to at least the portion of the plurality of virtual tissue structures comprises:
calculating an optimum similarity measure for each of the plurality of virtual tissue structures(branch portions/fiducial points) in the subset [see 0146-0153, 0156, 0160-0161];
selecting a virtual tissue structure (branch portions/fiducial points) in the subset having a greatest optimum similarity (see 0156) measure as the best matched virtual tissue structure [see 0046, 0146-0153, 0156].

Regarding claim 42, Gilboa discloses generating the model of the anatomic region, wherein the model is three-dimensional [see 0152].

Regarding claim 43, Gilboa discloses generating a registered virtual image from the model based on the registration [see 0019].

Regarding claim 44, Gilboa discloses displaying either the registered virtual image or information extracted from the registered virtual image overlaid on the image received from the camera.

Regarding claim 45, Gilboa discloses wherein displaying either the registered virtual image or the information extracted from the registered virtual image comprises:
displaying the information extracted from the registered virtual image overlaid on the image received from the camera with a transparency that varies depending on a quality of match between the registered virtual image and the image [see 0015-0019, 0148]. 


displaying the at least one of the micro-tracking image or the macro-tracking image on a display system [see 0018].

Regarding claim 47, Gilboa discloses method for guiding a flexible catheter within a patient anatomy, the method comprising:
receiving an image from a tip of an image capture probe housed within the flexible catheter, the image capture probe being located within an anatomic region of the patient anatomy [see 0016-0018, 0046, 0146]; 
identifying a position of the tip of the image capture probe based on information received from a sensor system [see 0015, 0046, 0146-0153, 0156, 0160-0161] by disclosing a path traveled by the tip of the catheter is monitored by use of the position sensor element and a representation of the path traveled is displayed together with a current position of the tip [see 0015];
identifying a tissue structure in the image and structural aspects (shape/cylinder) of the tissue structure [see 0156, 0160-0161]; 
defining a subregion of a model of the anatomic region based on the position of the tip of the image capture probe, the subregion including a plurality of virtual tissue structures (branch portions/fiducial points) [see 0016-0018, 0043, 0046, 0146-0153, 0156, 0160-0161] by designating a target location by use of computerized tomography data generated from the branched structure [see 0016];

performing a registration of the image to the model of the anatomic region based on identification of the best matched virtual tissue structure to thereby identify a virtual probe position for the tip of the image capture probe with respect to the model [see 0046, 0146-0153, 0156, 0160-0161] by disclosing collection of multiple reference points on the interior surface of an airway followed by fitting of a geometrical model (typically a cylinder) to these points. Registration is then achieved by correlating this geometrical model to the corresponding feature(s) in a model [see 0156];
guiding movement of the image capture probe and the flexible catheter within the patient anatomy based on the registration [see claims 9-10].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL F BRUTUS/Primary Examiner, Art Unit 3793